Citation Nr: 1818913	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-18 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a neck condition.

2. Entitlement to service connection for a right leg condition. 

3. Entitlement to service connection for a right knee condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1973.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in January 2015. The appeal is now before the Board for further appellate action.  


FINDINGS OF FACT

1. The Veteran's neck condition was not manifested during service or within one year after service, and such disorder is not otherwise shown to be a result of active military service.

2. The Veteran does not have a currently diagnosed right leg disability.

3.  The Veteran's right knee condition was not manifested during service or within one year after service, and such disorder is not otherwise shown to be a result of active military service.



CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a neck condition, including degenerative disc disease of the cervical spine, herniated cervical disc with myelopathy, cervical spondylosis, and cervical spine stenosis, have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for establishing service connection for a right leg condition have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for establishing service connection for a right knee condition, including arthritis, have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In letters dated May 2009 and August 2010, VA notified the Veteran of the evidence required to substantiate his claim. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a September 2016 Statement in Support of Claim, the Veteran asserted that the April 2012 VA examination was inadequate and that he "felt uncomfortable" during the encounter.  The Veteran alleged that the VA examiner did not review "documents" that the Veteran produced, appeared "irritated", and rushed the examination. In a January 2015 decision, the Board requested that the Veteran undergo a VA examination to determine the nature and etiology of the Veteran's claimed neck, right leg and right knee conditions and that the VA examiner provide a medical opinion regarding the Veteran's service connection claims. The Veteran was afforded a VA examination in April 2015 and a medical opinion was produced and considered by the Board in the instant appeal. The Veteran has not asserted any deficiencies in regard to the April 2015 VA examination.  

In January 2015, the Board remanded the case for additional development.  The Board finds that the RO has substantially complied with the remand directives that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Service Connection 

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309 (2017).  Alternatively, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.§ 5107 (b); 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neck Condition 

The Veteran claims that his neck condition is a result of his military service and specifically that it was due to injuries sustained in an in-service motorcycle accident. 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of a neck condition, variously diagnosed as degenerative disc disease of the cervical spine; herniated cervical disc with myelopathy; cervical spondylosis; and cervical spine stenosis. 

Service treatment records (STRs) include the Veteran's August 1967 enlistment examination that indicated that the Veteran had a physically normal cervical spine. They also documented the Veteran's June 1969 motorcycle accident and resultant treatment for injuries unrelated to the Veteran's neck. In fact, there were no complaints referable to the neck at that time. The June 1973 separation examination revealed that the Veteran cervical spine was normal. On the Report of Medical History, the Veteran endorsed "yes" for swollen or painful joints and bone, joint or other deformity. Despite the lack of a noted neck injury at the time, in light of the documented June 1969 motorcycle accident, the remaining inquiry for the Board is whether the evidence demonstrates a relationship between the Veteran's in-service accident and his current neck disability. 

A July 2009 VA treatment note is the earliest documented clinical evidence of the Veteran's neck pain. Subsequently, in a June 2010 private treatment note, Dr. B. D. rendered the clinical assessment that the Veteran's chronic neck pain was related to the June 1969 motorcycle accident. Dr. B. D. explained that there was quite a bit of degenerative disc disease in the Veteran's cervical spine and attributed the condition to the Veteran's motorcycle accident. 

The Social Security Administration (SSA) determined that the Veteran was disabled and unable to sustain employment in August 2010. According to the SSA, the Veteran was disabled due to the primary diagnosis of discogenic and degenerative disorders of the cervical and lumbar spine. 

In December 2010, the Veteran was afforded a VA examination and was diagnosed with cervical spondylosis. The Veteran reported that he injured his neck during the June 1969 motorcycle accident. The VA examiner opined that the Veteran's neck injury is less likely due to the in-service motorcycle accident. According to the examiner, spondylosis is a natural degenerative process and will occur regardless of trauma. The examiner ultimately concluded that the evidence of record did not disclose the scope and extent of the Veteran's claimed injury. 

An April 2011 private treatment record indicated that the Veteran reported that his cervical pain began after the June 1969 motorcycle accident. The Veteran reported that he was on bed rest for several months after the accident. Dr. J. B., in a private medical opinion, rendered the clinical assessment that it is likely that the traumatic event began the degenerative process of the Veteran's cervical spine that continues to this day.

An April 2012 VA examination report indicated that that Veteran was diagnosed with degenerative disc disease of the cervical spine, with onset in 2009. The Veteran reported that he was not treated for neck pain during active duty. The VA examiner opined that it is less likely than not that the Veteran's neck condition was incurred in or caused by service. The examiner opined that the Veteran's record is silent for any symptoms associated with a neck condition on active duty and that there was no serial profile coding changes, restrictions or disabilities. A February 2014 VA treatment note indicated that the Veteran was diagnosed with cervical spine stenosis.

During the October 2014 Board hearing, the Veteran testified that he injured his neck and right leg during the June 1969 motorcycle accident. The Veteran testified that he was on bedrest for 30 days and light duty after the accident. The Veteran testified that he has treated his injuries with over-the-counter pain medication for many years and that his private physician provided a medical opinion that attributed his neck injury to the June 1969 motorcycle accident. The Veteran testified that because of his civilian occupation as a nurse for 35 years, he was able to determine that his neck and right knee conditions are the result of his motorcycle accident. 

In a February 2015 private medical opinion, Dr. L. T. opined that the 
nature of the Veteran's injury (concussion) after the motorcycle accident would naturally cause a neck injury at same time. The Board acknowledges that that Veteran is service-connected for traumatic brain injury (TBI).  

In April 2015, the Veteran was afforded a VA examination and was diagnosed with spondylosis, cervical spine degenerative disc disease, and myelomalacia. The Veteran reported onset as 2005. The examiner rendered the clinical assessment that it is less likely than not that the Veteran's neck condition was incurred in or caused by an in-service event or injury. The examiner opined that he found no reference to neck complaints on active duty and that the 2009 complaints were age related. According to the examiner, the Veteran's cervical spondylotic myelopathy change was visible on MRI findings and clarified the Veteran's symptoms. The examiner explained that cervical spondylosis is the most common cause of cervical spinal cord dysfunction in individuals older than 55 and that by age 30, virtually all individuals will have at least microscopic degenerative changes in their cervical spine. The examiner explained that by age 40, most people will have radiographic evidence of degenerative changes in their cervical spine. The examiner expounded on the symptoms associated with central, versus peripheral myelomalacia symptoms. The examiner explained that cervical spondylotic myelopathy (CSM), which the Veteran is currently diagnosed with, is the most common cause of spinal cord dysfunction in older individuals and that it results when spondylotic changes lead to cervical cord injury with resulting clinical deficits. The examiner further explained that a patient must have both symptoms and signs consistent with cervical cord injury as well as radiographic evidence of spondylotic cord damage.
In an April 2015 Statement in Support of Claim, the Veteran averred that doctors informed him that his neck, right leg/knee conditions were a result of the June 1969 motorcycle accident. The Veteran stated that his body slammed head first onto the pavement, which cracked his helmet and rendered him unconscious.

Based upon the foregoing evidence, the Board finds that service connection for the Veteran's neck condition is not warranted. In so finding, the Board observes the April 2015 VA medical opinion in which the Veteran's currently diagnosed neck condition is attributed to his age and the natural degenerative process. The examiner noted that the Veteran did not complain of, or was treated for any symptoms associated with a neck condition during active duty. The June 1973 separation examination did not reveal any clinical evidence of symptoms related to the Veteran's neck condition. Most notably, the examiner expounded on the fact that the Veteran's cervical spondylotic myelopathy was clarified by MRI findings several years after separation and is most common in individuals over the age of 55. 

It is well established that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, when reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). As such, the April 2015 VA medical opinion is afforded probative value as the examiner reviewed the Veteran's claims file, conducted an in-person examination and provided an adequate basis for his medical opinion. The April 2015 medical opinion is also consistent with clinical assessment made by the December 2010 and April 2010 VA examiners who determined that the Veteran's neck condition is a result of age and the natural degenerative proves. In fact, the December 2010 examiner emphasized that spondylosis will occur regardless of trauma to the musculoskeletal spine. 

With regard to the July 2010, August 2011, and February 2015 private medical opinions attributing the Veteran's neck condition to the June 1969 motorcycle accident, the Board finds the opinions inadequate as the physicians did not explain the basis for their positive nexus opinions. The examiners merely associated the Veteran's claimed neck condition to his motorcycle accident without discussing the clinical evidence documented in the STRs, specifically, the June 1973 separation examination report which indicated that the Veteran's cervical spine was normal at discharge. 

Furthermore, the Veteran's contention that because of his 35 year civilian occupation as a nurse, that his opinion regarding the etiology of his neck condition should be given significant probative value is outweighed by the clinical evidence of record.  The Veteran is not competent to directly link any current neck condition to service, as medical expertise is required to do so. Moreover, while the Veteran is competent to report any in-service symptoms, as well as pertinent symptomatology since service, the Board finds his current assertions are not credible. In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). In the instant case, the Board finds that the statement is not credible as it is outweighed by the contemporaneous evidence of record and was made under circumstances indicating bias or interest. 

Importantly, STRs during active duty are silent with respect to any findings, complaints or diagnoses of a neck disorder. Most significantly, the Veteran did not report any neck related symptoms in his contemporaneous medical history. See Curry v. Brown, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the claimant). The medical evidence of record is silent with respect to any complaints of neck pain until 2009, 36 years after active duty.  In sum, the Veteran's current statement, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service, are inconsistent with the contemporaneous evidence. 

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). The Board, however, finds in the instant case that the combination of the Veteran's express denial of any symptoms associated with a neck condition on his medical history at discharge and the lack of medical evidence for many years after service, to be persuasive evidence against his claim. Accordingly, while his contentions have been carefully considered, his statements are outweighed by the more probative April 2015 VA medical opinion. 

Lastly, the clinical evidence of record indicated that the Veteran was diagnosed with degenerative disc disease of the cervical spine in November 2009. The clinical evidence indicates that the Veteran did not exhibit symptoms of, or was diagnosed with, degenerative disc disease until more than 36 years after his separation from military service.  The evidence indicates that the Veteran's neck condition did not manifest to a compensable degree within the one year presumptive period after separation from service. Therefore, the Board finds that the preponderance of the evidence is against a finding of service connection for a neck condition on a presumptive basis.  

Right Leg and Knee Conditions

The Veteran contends that his right leg and right knee conditions are the result of his military service. 

With regard to the Veteran's service connection claim for a right leg condition, the April 2015 VA examination report indicated that the Veteran does not have a right leg condition. The VA examiner explained that the Veteran has a healed scar, asymptomatic, on his right thigh that was documented in the Veteran's 1973 separation examination report, approximately 4 1/2 years after the June 1969 motorcycle accident. According to the examiner, there is no reactivation process for a healed scar. The Board notes that in a December 2016 rating decision, the Veteran was granted service-connection for the scar on his right thigh. 

Simply stated, the most probative evidence of record fails to demonstrate that the Veteran has had an underlying right leg condition at any time during the pendency of this appeal. In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. In the absence of any competent and persuasive evidence of a current diagnosis of a right leg condition, the Board must conclude that the Veteran does not currently suffer from such disability. Without competent and persuasive evidence of a diagnosis of a right leg condition, the Board must deny the Veteran's service-connection claim for a right leg condition. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

With regard to the Veteran's right knee condition, the existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of a right knee condition, variously diagnosed as osteoarthritis and degenerative arthritis.  STRs indicate an in-service injury. However, the remaining inquiry is whether the evidence demonstrates the incurrence of osteoarthritis of the right knee in service or as a result of service. Upon review of the evidence, the Board concludes that the evidence of record is against a finding that the Veteran's right knee condition is related to his military service.

A June 6, 1969 STR indicated that the Veteran injured his right leg in a motorcycle accident. The Veteran was treated for swelling, abrasions, and a laceration to his right thigh. The STR indicated that the Veteran did not sustain a "severe injury" and that his right thigh laceration was sutured. A June 7, 1969 STR documented the Veteran's motorcycle accident and that the Veteran was walking on crutches. Two weeks after the accident, on June 18, 1969, the Veteran was treated for right knee pain and swelling. The June 1973 separation examination report also documented the Veteran's June 1969 motorcycle accident, but, did not indicate that the Veteran reported any symptoms associated with a right knee condition. The only injury related to the June 1969 motorcycle accident that was documented on the separation examination report was the Veteran's right thigh laceration. 

Thereafter, a February 2003 private treatment note indicated that the Veteran complained of discomfort in his knees. A December 2012 MRI revealed that the Veteran had minimal osteoarthritis in his right knee. 

In December 2010, the Veteran was afforded a VA examination. The Veteran was diagnosed with right knee degenerative arthritis of the osteoarthritis joint. The examiner opined that it is less likely as not that the Veteran's right knee condition is related to the motorcycle accident in 1969. The examiner rendered the clinical assessment that osteoarthritis is a natural degenerative process. According to the examiner, the evidence of record did not reveal any information referable to the right knee at the time of the accident. The examiner explained that the relationship between the Veteran's right knee condition and the June 1969 motorcycle accident is not casual. The examiner ultimately concluded that the relation is purely coincidental and "falls within the realm of post hoc ergo propter hoc fallacy."

An April 2012 VA examination report indicated that the Veteran was diagnosed with mild osteoarthritis of the right knee. The Veteran reported that he was treated for right knee pain 2 weeks after the 1969 motorcycle accident. The Veteran reveled that he was not treated for a knee condition after service and that he experienced intermittent right knee pain. The examiner opined that it is less likely than not that the Veteran's right knee condition was incurred in or caused by service. As rationale, the examiner noted that the Veteran's record was silent for knee issues associated with active duty and there were no serial profile coding changes, restrictions, or disabilities during service.

In April 2015, the Veteran was afforded another VA examination. The Veteran was diagnosed with mild osteoarthritis, stable bilateral knee joint. The examiner determined that it is less likely as not that the Veteran's right knee condition was incurred in or caused by an in-service event or injury. As rationale, the examiner noted that STRs indicated that the Veteran was injured in the1969 accident and received treatment for injuries to his right leg. However, the examiner explained that the June 1973 separation examination report indicated that the Veteran's musculoskeletal system was normal. The examiner documented the Veteran's report that he had the motorcycle accident 2 weeks before presenting for treatment. According to the examiner, "the problems that the Veteran described are not in the actual record." The examiner ultimately concluded that the Veteran's right knee condition is attributable to age-related osteoarthritis. In the examiner's opinion, the Veteran's right knee condition is no different than the Veteran's left knee and the resultant symmetrical findings suggest age related change that is non-traumatic. 

The Board finds that service connection for the Veteran's right knee condition is not warranted. In so finding, the Board observes the April 2015 VA medical opinion in which the Veteran's currently diagnosed right knee condition is attributed to age-related osteoarthritis. The examiner noted the June 1973 separation examination was normal. Most notably, the examiner explained that the Veteran's bilateral knees exhibited symmetrical findings, which suggests that the Veteran's currently diagnosed right knee condition is age related and not attributable to his military service.   

Again, the April 2015 medical opinion is probative and persuasive as it speaks to the question at hand, whether the Veteran's right knee condition is due to his military service. The examiner reviewed the claims file, conducted an in-person examination, and provided an adequate basis for his medical opinion. See Stefl, supra; see also Sklar. On the contrary, the July 2010, August 2011, and February 2015 private medical opinions attributing the Veteran's right knee condition to the June 1969 motorcycle accident are inadequate as the physicians did not explain the basis for their positive nexus opinions. The examiners merely associated the Veteran's claimed right knee condition to his motorcycle accident without discussing the STRs, specifically, the June 1973 separation examination report which indicated that the Veteran's musculoskeletal spine was normal at discharge. 

Furthermore, the Veteran's contention that because of his 35 year civilian occupation as a nurse, that his opinion regarding the etiology of his right knee condition should be given significant probative value is outweighed by the clinical evidence of record.  The Veteran is not competent to directly link any current right knee condition to service, as medical expertise is required to do so. While the Veteran is competent to report any in-service symptoms, as well as pertinent symptomatology since service, the Board finds his current assertions are not credible. In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). In the instant case, the Board finds that the statement is not credible as it is outweighed by the contemporaneous evidence of record and was made under circumstances indicating bias or interest.

The Board finds that the clinical evidence of record indicated that the Veteran reported discomfort in the knees in February 2003. The Veteran was diagnosed with minimal osteoarthritis of the right knee in December 2010. The clinical evidence indicates that the Veteran did not exhibit symptoms of, or was diagnosed with, osteoarthritis until more than 35 years after his separation from military service.  The evidence indicates that the Veteran's right knee condition did not manifest to a compensable degree within the one year presumptive period after separation from service. Therefore, the Board finds that the evidence of record preponderates against a finding of service connection for a right knee condition on a presumptive basis.

For the foregoing reasons, the Board finds that service connection for a neck condition, right leg condition and a right knee condition must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a neck condition is denied.

Entitlement to service connection for a right leg condition is denied. 

Entitlement to service connection for a right knee condition is denied. 




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


